Wagner, Judge,
delivered the opinion of the court.
The indictment contains two counts. The first charged the prisoner with making an assault with intent to kill, and the second charged him with an assault with intent.to maim, wound and disfigure.
There was a motion to quash the second count on the „ ground that it charged an offense unknown to the law. The motion was overruled. The defendant 'was acquitted on the first count, and convicted on the second ; and whether that count charged an offense under the statute is the only question in the case.
By the statute (Wagn. Stat., 450, § 33) the maiming wounding or disfiguring of any person is made a felony. The same statute (§ 32) punishes all assaults made with intent to kill- or to commit any robbery, rape, burglary, manslaughter or other felony.
The indictment in the second count charged the defendant with having made a felonious assault, with intent to maim, ■ wound and disfigure. As a felonious maiming, wounding or disfiguring is a felony, the defendant was there charged with an assault to commit a felony. The indictment was within the language of the law. (State vs. Thompson, 30 Mo., 470.)
No question arises upon the instructions. The court gave three for the State which were not objected to. Two were given for the defendant and another one was refused ; but it is not copied in the bill of exceptions, and nothing is known in regard to it.
The judgment will be affirmed;
the other judges concur.